PER CURIAM.
Dwight Freeman appeals his conviction and sentence for armed robbery. We affirm his conviction, but remand for an evidentiary hearing as to the point raised alleging a sentencing error.
Appellant contends it was error to score as a “prior” conviction a grand theft auto case, as that crime was not committed until after the offense he now appeals. If appellant is correct in this assertion, Florida Rule of Criminal Procedure 3.702(8) would preclude scoring the grand theft auto as a prior conviction. The problem is that this claim was not brought to the attention of the sentencing judge, so a record determination could be made of Freeman’s claim.
Accordingly, we remand for the trial court to determine whether the grand theft auto was committed before or after this armed robbery, and to score and sentence appellant accordingly.
POLEN, PARIENTE and SHAHOOD, JJ., concur.